Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received January 6th, 2021.  Claims 1, 5, 9, and15 have been amended.  Claims 1-16 have been entered and are presented for examination. 
Application 16/227,832 claims benefit of US Provisional Application 6/608,911 (12/21/20017).
Applicant’s arguments, filed January 6th, 2021, have been fully considered, but deemed non-persuasive.  The rejection of claims 5-8 and 13-16 is respectfully maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0124715) in view of Lin et al. (US 2018/0279377) in view of Rune et al. (US 2017/0034853).
Regarding claims 5, 13, Chen et al. discloses a method performed by a base station in a wireless communication system (see Figures 16-17 [UE and Base Station]), the method comprising: receiving, from a terminal, a random access preamble for a random access procedure (see Figures 17 [preamble transmitted by UE]), while the terminal is in a radio resource control (RRC) idle state (paragraphs 0418 and 0433 [RRC_IDLE]); transmitting, to the terminal, a random access response (see Figures 15, 17 [Msg 2 RAR]), including information on a temporary cell radio network temporary identifier (TC-RNTI) (see Figure 15 [convention in the art for the Msg2: RAR to include T-CRNTI]); receiving, from the terminal, a message 3 (Msg3) of the random access procedure including a common control channel (CCCH) service data unit (SDU) (See Figure 17 [Msg3 CCCC SDU]); transmitting, to the terminal, a physical downlink control channel (PDCCH) transmission address to the TC-RNTI (paragraph 0240 [the PDCCH transmission is addressed to its Temporary C-RNTI]); transmitting, to the terminal, a medium access (paragraphs [0241-0242,0245 [MAC PDU successfully decoded; CR successful]]).
Chen et al. does not explicitly disclose identifying whether the random access procedure is initiated for a system information (SI) request; and indicating a reception of an acknowledgment for the SI request to an upper layer, in case that the random access procedure is initiated for the SI request.
However, Lin et al. discloses an ACK to the SI request is determined at the MAC layer, wherein the MAC layer indicate a reception of an ACK to the SI request to an upper layer and an ACK to the SI request is determined at the radio resource control (RRC) layer (see Claims 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Lin et al. into the system of Chen et al. by enabling an ACK to be sent to the RRC layer indicating the status of the RA procedure for the SI request.
The references as combined above do not explicitly disclose wherein a cell radio network temporary identifier (C-RNTI) is set to a value of the TC-RNTI, in case that the random access procedure is not initiated for the SI request.
However, Rune et al. discloses the UE would hence directly promote the TC-RNTI in the RAR to its C-RNTI without waiting for contention resolution for the contention-free random access procedure (paragraph 0052) also, no Msg3 is transmitted from the UE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize if there is no SI request/Msg3 transmitted, then a UE can promote the TC-RNTI in the RAR to its C-RNTI.  The motivation for this is to make the process faster.
 (see Figure 15 and paragraph 0377 [System information request message is generated by RRC]). 
Regarding claims 7, 16, Chen et al. further discloses wherein the random access procedure is a contention-based random access (paragraph 0433[contention based random access procedure]).
Regarding claims 8, 15, Chen et al. further discloses wherein the contention resolution is identified as successful by identifying that a user equipment (UE) Contention Resolution Identity MAC control element (CE) included in the MAC PDU matches the CCCH SDU (paragraphs 0451, 0461 [the UE considers Contention Resolution successful and Random Access procedure successfully completed if it receives a DL assignment and the received MAC PDU contains a UE Contention Resolution Identity MAC CE matching the first 48 bits of the CCCH SDU transmitted in Msg3]).
Response to Arguments
Applicant’s arguments, filed January 6th, 2021, are directed to the amendments made in claims 1 and 9, however, claims 5 and 13 do not have the same claim amendments.  Therefore, the previous rejection still applies.
Allowable Subject Matter
Claims 1-4 and 9-12 are allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465